NO. 12-11-00195-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

CASHMON TAYLOR JONES,                             §           APPEAL FROM THE 114TH
APPELLANT

V.                                                §           JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §           SMITH COUNTY, TEXAS
______________________________________________________________________________
                                   MEMORANDUM OPINION
                                       PER CURIAM
       This appeal is being dismissed for want of jurisdiction. Appellant was convicted of
aggravated robbery, and his sentence was imposed on February 16, 2011.
       In a criminal case, the notice of appeal must be filed within thirty days after sentence is
imposed or within ninety days after that date if a motion for new trial is filed. TEX. R. APP. P.
26.2(a). Appellant did not file a motion for new trial. Because Appellant’s sentence was
imposed on February 16, 2011, and he did not file a motion for new trial, his notice of appeal was
due to have been filed no later than March 18, 2011. However, Appellant did not file his notice of
appeal until June 22, 2011. Because Appellant’s notice of appeal was not filed on or before
March 18, 2011, it was untimely, and this court has no jurisdiction of the appeal.
       On July 1, 2011, this court notified Appellant, pursuant to Texas Rules of Appellate
Procedure 37.1 and 42.3, that his notice of appeal was untimely and there was no timely motion for
an extension of time to file the notice of appeal. See TEX. R. APP. P. 26.2(a)(1), 26.3. Appellant
was further informed that the appeal would be dismissed unless the information in this appeal was
amended to show the jurisdiction of this court. On July 7, 2011, Appellant’s counsel notified this
court of his agreement that the notice of appeal was filed late and therefore this court does not have

                                                  1
jurisdiction of the appeal.
         Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want of
jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered July 13, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2